DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 17-19 should be amended to -rocker arm shafts and one end[[s]] of which abut against a respective [[an]] intake valve and [[an]] exhaust valve-.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European patent document EP 1985812 to Hashimoto et al. (Hashimoto).
Hashimoto discloses:
Regarding claim 1:
An engine (figure 1 and 2) comprising: 
a crankcase portion (1 and 1a) including a first crankshaft insertion hole (see figure 1 below, element B) and a second crankshaft insertion hole (see figure 1 below, element A) along a first direction (see figure 1 below, element C); 
a crankshaft (7) inserted through the first crankshaft insertion hole (see figure 1 below, element A) and the second crankshaft insertion hole (see figure 1 below, element B); and 
a cylinder unit (3/4) extending from the crankcase portion (1 and 1a) in a second direction (see figure 2 below, element E which points to the direction/line the cylinder unit 4 extends in) orthogonal (line identified by arrow E in figure 2 below is orthogonal to line C shown in figure 1) to the first direction (see figure 2 below, element D which points to the line shown as C in figure 1); and 
a valve mechanism (38, 39, 42a, 42b, 71a, 72a, 44a and 45a), 
wherein the cylinder unit includes, 
a cylinder base portion (see figure 3 below, element F) located inside the crankcase portion (1 and 1a), and 
a cylinder block (see figure 3 below, element G) located outside the crankcase portion (1 and 1a), wherein the cylinder unit is detachably attached (interpreted as intended use; further, the cylinder unit is a separate component 3/4 from the crankcase portion 1 and the specification in ¶0017 indicates that the cylinder block 3/4 is bolt-coupled to the crankcase 1 which indicates it can be separated when the bolts are removed) to the crankcase portion (1 and 1a), wherein the valve mechanism includes, 
a timing gear (39) fixed to the crankshaft (7), 
a camshaft (38) rotatably supported (see figure 2) by the crankcase portion (1 and 1a), 
a pair of lifters (42a and 42b as shown in figure 15) supported to be swingable (swingable on shaft 46) on the crankcase portion (1 and 1a), 
a pair of rocker arms (71a and 72a as shown in figure 3) which are supported to be swingable (swingable about shafts 85 and 86) via rocker arm shafts (85 and 86) and one ends of which abut against respective an intake valve (35a as shown in figure 3) and an exhaust valve (36a as shown in figure 3), 
a pair of push rods (45a and 44a) connecting the pair of lifters (42a and 42b) to another ends (ends abutting 45a and 44a) of the pair of rocker arms (71a and 72a) , and 
a pair of valve springs (61 and 62 as shown in figure 3) urging the intake valve and the exhaust valve (35a and 36a) in a closing direction (¶0023), and 
the pair of push rods (45a and 44a) are accommodated in a push rod accommodation portion (59 and 60) provided in the cylinder block (see figure 3 below, element G), wherein the crankcase portion (1 and 1a) includes a crankcase body (1a) having a bottom portion (see figure 1 below, element J), a tubular portion (see figure 1 below, element I) formed in one-piece with the bottom portion (see figure 1 below), and a case opening portion (opening K in figure 1 below) provided at a top end (end next to opening K in figure 1 below) of the tubular portion (see figure 1 below, element I), and further includes a crankcase cover (1) detachably attached to the crankcase body (1a) to cover the case opening portion (see figure 1 below), 
wherein the crankcase body (1a) is provided with the first crankshaft insertion hole (see figure 1 below, element B), and the crankcase cover (1) is provided with the second crankshaft insertion hole (see figure 1 below, element A), and 
wherein the camshaft (38) includes a gear portion (41) which meshes with the timing gear (39) and is arranged below the cylinder base portion (see figure 3 below, element F) (as shown in figure 1 below, the gear portion 41 is arranged below or offset from the cylinder base portion F which is aligned with the lifters 42a or 42b as shown in figure 1 of the reference with the lifters located above the gear portion 41 indicating that the gear portion is below the cylinder base portion).  

Further, the office would point out that the term “below” in the final limitation is broad and can be interpreted in a variety of manners. For example, as shown in figure 1 of the reference, the camshaft 38 is below a portion of the cylinder base portion F (as shown in figure 1 below) indicating that at least a portion of gear 41 attached to camshaft 38 is located below a portion of the cylinder base portion. The term below without any reference to other structures or points of reference can be considered and offset direction relative to the cylinder base portion.

    PNG
    media_image1.png
    889
    911
    media_image1.png
    Greyscale

Figure 1 - figure 2 of Hashimoto, annotated by the examiner

    PNG
    media_image2.png
    876
    926
    media_image2.png
    Greyscale

Figure 2 - figure 1 of Hashimoto, annotated by the examiner

    PNG
    media_image3.png
    878
    955
    media_image3.png
    Greyscale

Figure 3- figure 9 of Hashimoto, annotated by the examiner


Regarding claim 4:
The engine according to claim 1, wherein the push rod accommodation portion (74 or 59 and 60) is provided with a communication hole (74h or 75h) which communicates with the inside (via 75) of the crankcase portion (1 and 1a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto as applied to claim 1 above, and further in view of US patent application publication number 2007/0119404 to Yuasa et al. (Yuasa).
Regarding claim 2:
Hashimoto discloses:
The engine according to claim 1, wherein 
the cylinder unit (3/4) is fastened to the crankcase body (1 and 1a) with bolts (“bolt-coupled”, ¶0017).

Hashimoto fails to disclose:
At least one of the plurality of bolts is fastened from the inside of the crankcase portion.  

Yuasa teaches:
	An engine (figure 2) that includes a crankcase portion (2) and a cylinder unit (1). The crankshaft (11) is located within the crankcase portion (2). Further, the cylinder unit it bolted to the crankcase portion via a plurality of bolts (39) that extend from the inside (34) of the crankcase body (2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto to replace the bolts of Hashimoto with the plurality of bolts and corresponding holes in the crankcase body and cylinder unit as taught by Yuasa. This is a simple substitution of one known element (bolts and corresponding holes in the crankcase body and the cylinder unit as taught by Hashimoto) for another (bolts extending form within the crankcase portion and corresponding holes in the crankcase portion (hole form within the crankcase portion) and the cylinder unit as taught by Yuasa) to obtain predictable results (to fasten the crankcase portion to the cylinder unit).

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 claim rejections:
The applicant has amended the claims to overcome the prior art rejections. Specifically, the applicant has indicated the amendment “wherein the camshaft include a gear portion which meshes with the timing gear and is arranged below the cylinder base portion” overcomes the current prior art rejection. However, as indicated above, the rejection still reads on the claim. First, the structures of the of the first and second crankshaft insertion holes has been swapped and the interpretation of the cylinder base portion and the crank case cover have been swapped which still reads on the claim. With this swap of first and second crankshaft insertion holes and more importantly the cylinder base portion and the crank case cover, the gear portion is now in the cylinder base portion (1a) and is below the crank case cover and the cylinder base portion (the cylinder base portion aligns with the lifts 42a and 43a/push rods 45a and 44a as shown in figure 1 (F as shown in figure 1 above) and figure 6 (aligns with cylinder 3) and the lifts/push rods (and by extension the cylinder base portion) are above the gear portion 41) in alignment with the applicants interpretation of these structures. Further, the office would point out that the term “below” is broad and can be interpreted in a variety of manners. For example, as shown in figure 1, the camshaft 38 is below a portion of the cylinder base portion F indicating that at least a portion of gear 41 attached to camshaft 38 is located below a portion of the cylinder base portion. For these reasons, the above rejections are maintained.

Regarding the 35 USC 112(b) rejection:
The applicants amendments to the claims have addressed this rejection and for this reason it is withdrawn.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746